DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,119,263 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  



Preliminary Amendment
	Applicant’s preliminary amendment, filed November 2, 2020, has been entered and made of record.  Accordingly, the status of the claims is as follows: Claims 1-22 are canceled; claims 23-44 are newly filed.  

Information Disclosure Statement (IDS)
	Applicant’s IDS, filed November 2, 2020 has been entered and the references listed therein have been considered by the examiner.

Claim Rejections - 35 USC § 251 (Recapture)
Claims 23-44 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect Newly filed claims 23 omits recitation of “an annular portion extending downwardly and disposed radially outward from the flexible sleeve” and that “the annular portion and the sleeve cooperate to define a cavity.”  
During the prosecution of the parent application serial no. 14/622,241 (now U.S. Patent No. 9,783,976), in an amendment filed July 19, 2017, applicant added the following limitations to then pending independent claims 1 and 22: Claim 1 -- “an annular portion extending downwardly and disposed radially outward from the radiused wall. . .the annular portion and the radiused wall cooperate to define a cavity.”  Claim 22 – “the flange member including an annular portion extending downwardly.”  Applicant added these limitations specifically to define the invention over the applied reference of Schuster as is stated at pages 12-14 of the response filed July 19, 2017
MPEP 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations from claims 1 and 22 are not present in claims 23-44 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  
	**NOTE: If applicant chooses to add back the limitations identified above as surrendered subject matter in order to overcome the rejections under 35 USC § 251, applicant should note that the error statement currently presented in the reissue declaration (filed November 2, 2020) will not be valid.  In that case, a corrected reissue declaration should be presented with a different error statement that provides the basis for the reissue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 39 recites a “second compressible member having an outer diameter larger than the diameter between the openings of the tabs of the flange member.”  In the filings dated November 2, 2020, applicant states that this recitation is supported by “Figures 8-12 and the corresponding description thereof in the specification.”  However, a review of Figures 8-12 and col. 4, line 63 to col. 5, line 24 (the description of Figures 8-12), a second compressible member with an outer diameter larger than the diameter between the openings of the tabs of the flange member is not disclosed.  Col. 5, lines 23-24 states that additional compressible members 60 may be provided, but specifically a second compressible member is not disclosed.  Furthermore, Figure 10 shows a compressible member 60 with tabs 64 that align with the tabs in the flange 14 but does NOT show that the compressible member 60 has an outer diameter that is larger than the diameter between the openings of the tabs in the flange 14.  It is possible that applicant is referring to the tabs 64 themselves as forming the larger outer diameter. However, the claim language should be in alignment with what is disclosed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites “the compressible member is disposed within the cavity and proximal to the lower surface of the flange member.”  Claim 23, from which claim 24 depends, recites “a compressible member sized to fit within the cavity and proximal to the lower surface of the flange member.”  The recitations are essentially the same; “disposed” does not further limit “sized to fit within the cavity.”   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-27, 32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Schuster (U.S. Patent Application Publication No. .
In regard to claims 23 and 24, Schuster teaches a closet collar adapter 113 comprised of a flange member having an inwardly extending flexible lip that surrounds an aperture and a pipe extension 116 extending downwardly where a lower surface of the adapter 113 and the extension 116 cooperate to form a cavity (see Figs. 2A-2C).  Schuster also teaches a flexible seal ring 203 that is sized to fit and disposed within the cavity and proximal to the lower surface of the adapter 113 (see Fig. 4).  Figure 4 shows that the outer diameter of the sealing ring 203 is smaller than the outer diameter of adapter 113.  Schuster is silent as to a plurality of tabs extending outwardly of the adapter 113 within openings disposed radially outward of the adapter 113 and operable to receive a fastener to secure the adapter 113 to a toilet flange.  However, Schuster does teach that the adapter 113 is mounted to and forms a seal with a closet collar 100 and the horn 216 of a toilet 213 using anchor bolts 206 (see paras. 0030 and 0031 and Fig. 4).  Guthrie teaches a seal 1 for a toilet 31 installed over a drain pipe 3 with an upper seal ring 53 having a pair of opposite protrusions or ears 55 each having a mounting bolt aperture 55 (see para. 0017 and Figs. 1-2).  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.   One of those rationales is simple substitution of one know element for another to obtain predictable results (see MPEP 2143).  Similarly, MPEP 2144.06(II) states: In order to rely on equivalence as a rationale supporting an In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  The ears 55 and apertures 57 of Guthrie are for the same purpose as the anchor bolts 206 and corresponding apertures in the adapter 113 of Schuster – to secure the toilet seal to the toilet.  They are thus art-recognized equivalent structures for performing the same function.  Accordingly, it would have been obvious for one of ordinary skill before the effective filing date of the invention to provide the adapter 113 of Schuster with the ears 55 of Guthrie as an equivalent structure for mounting the adapter 113 to the horn 216 of the toilet 213.  As such, with the ears 55 applied to the adapter 113 of Schuster, the outer diameter of the sealing ring 203 would be smaller than a diameter between the apertures 57 of the ears 55.  In regard to claim 25, as broadly as claimed, seal ring 203 is fixed to the lower surface of the adapter 113 (see Fig. 4).  In regard to claim 26, Schuster teaches a sealing washer 119 affixed to the upper surface of adapter 113 to form a seal with the horn 116 of the toiler 113 (see paras. 0029 and 0031).  Guthrie teaches that upper seal ring 53 has a plurality of annular beads 59 extending from a top surface 58 of the ring 53 (see para. 0017 and Fig. 1).  The beads 59 are designed to provide a sealing interface with the lower surface 38 of the toilet bowl flange 35 and to absorb any imperfections in the lower surface 38 of the toilet bowl flange 35 (see para. 0017).   As is noted above, the Supreme Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.   One of those rationales is simple substitution of one know In re Ruff, supra.  The annular beads 59 of Guthrie are for the same purpose as the sealing washer 119 of Schuster – to create a better seal between the toilet seal and the toilet.  They are thus art-recognized equivalent structures for performing the same function.  Accordingly, it would have been obvious for one of ordinary skill before the effective filing date of the invention to provide the adapter 113 of Schuster with the annular beads 59 of Guthrie as an equivalent structure for mounting the adapter 113 to the horn 216 of the toilet 213.  In regard to claim 27, Figure 1 of Guthrie shows that there are 3 concentric annular beads 59.  In regard to claim 32, Schuster teaches using multiple flexible sealing rings 203a and 203b that have the same diameter (see Fig. 6).  In regard to claims 35 and 36, Figures 2B and 2C of Schuster show that there is a radiuses wall proximal to the adapter 113 that has an upper end with a first diameter and a lower end with a second diameter, where the first diameter is greater than the second diameter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,119,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between independent claim 1 of the ‘263 patent and independent claim 23 of the instant reissue application is the recitation of an “annular portion” in claim 1 of the ‘263 patent (see the above recapture rejection for exact claim language).  As such, claim 23 of the instant reissue application is impermissibly broadened over claim 1 of the ‘263 patent.  Claims 24-44 are identical to claims 2-22 of the ‘263 patent, respectively.  

Allowable Subject Matter
Claims 28-31, 33, 34 and 37-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	**NOTE: Claims 28-31, 33, 34 and 37-44 are free of the prior art but are rejected under 35 USC § 251, as is set forth above.  In addition, claim 39 is rejected under 35 U.S.C. 112(a).  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications 

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:

b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 


The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

				



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  /GKD/ and /GAS/







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,119,263; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.